Title: To James Madison from William Hull, 16 January 1808
From: Hull, William
To: Madison, James



Sir
Detroit 16th. Jany 1808

I have the honor to enclose a Copy of a proclamation, which I have thought it my duty to issue.
By this you will perceive the State of things in this Territory.  This state of things, Sir, has been produced under the patronage of Stanley Griswold, the Secretary of the Territory, and as the detachment of the three Companies, subjected the people to some inconvenience, he has availed himself of this circumstance, to inflame their minds, and produce tumult and disorder.  I am Respectfully your Most Obedient Servt.

William Hull

